Citation Nr: 1537045	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-42 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for recurrent low back strain with degenerative disc disease, claimed as a lower back disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to January 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the electronic file.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA) for his back disability.  See the June 2015 Board hearing transcript, page 14.  VA has a duty to attempt to obtain SSA records when it has notice of their existence.  Remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




